Title: Acct. of the Weather in Aprl. [1774]
From: Washington, George
To: 




April 1st. Clear & pleasant Forenoon with but little Wind. Lowerg. afterwards.
 


2. Raining a little in the forenoon with the Wind Easterly wch. ceasd in the afternoon Wind getting more Westerly.
 


3. Clear and tolerably pleasant but a little cool.
 


4. Clear but cool, wind pretty fresh from the South West.
 


5. Warm and pleasant with but little Wind & that Southerly.
 


6. Cool again with the Wind at No. East & pretty fresh.
 



7. Wind in the same quarter & fresh. Also Cool.
 


8. Raw and Cold. Wind at No. Et. and like for Rain.
 


9. Raining a little in the forenoon—but clear afterwds. & Cool. Wind westwardly.
 


10. Cool in the forenoon with the Wind at No. West—Warmr. afterwards & Calm.
 


11. Tolerably pleasant & clear all day with not much Wind.
 


12th. Wind Westwardly & Cool. Weather clear.
 


13. A little Cool. Wind pretty fresh from the So. East. Clear.
 


14. Warm with but little Wind & that Southerly. Lowering with much appearances of Rain but little fell.
 


15. Clear, calm, & pleasant in the forenoon. Cool afterwards with the Wind fresh from the West, & No. West.
 


16. Clear & calm in the Morning. Wind pretty fresh from the Westward afterwards.
 


17. Wind very fresh from the Southwest all day & in the Evening like to Rain but none fell.
 


18. Clear all day & Warm with but little Wind & that Southerly.
 


19. Clear & Warm. Wind pretty fresh from the So. East.
 


20. Clear and very warm with but little Wind & that Southerly.
 


21. Again very warm with very little Wind.
 


22. Very Warm—with little or no Wind. In the Afternoon Thunder, with appearances of Rain, but none fell.
 


23. A little Cool in the Morning, but warm afterwards with but little Wind.
 


24. Clear and warm, with but very little wind. That Southerly.
 



25. Much such a day as yesterday being clear, still and warm.
 


26. Clear & warm all day with very little Wind and that Southerly.
 


27. Very warm with but little wind and that Southerly again.
 


28. Lowering in the Morning with the Wind abt. No. Et. In the Afternoon moderate Rain which con[tinue]d through the Night.
 


29. Warm in the forepart of the day with Showers. Cool in the Afternoon with the Wind blowing violently hard from the Northwest which again moderating it set in to Raining & Raind all Night.
 


30. Very cold. Wind blowing exceeding hard at No. West all day.
